Citation Nr: 1642010	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-27 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for cardiovascular signs.

3.  Entitlement to service connection for a gastrointestinal disorder.

4.  Entitlement to service connection for a muscle disorder and/or joint pain.

5.  Entitlement to service connection for residuals of a right ankle avulsion fracture (right ankle disorder).

6.  Entitlement to service connection for chronic regional pain syndrome, reflex sympathetic dystrophy (RSD) and/or neuropathy, to include as due to a right ankle disorder.

7.  Entitlement to service connection for a left foot disorder.

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for a right knee disorder.

11.  Entitlement to service connection for vertigo, loss of balance, and/or headaches.

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

13.  Entitlement to service connection for a heart disorder.

14.  Entitlement to service connection for a right foot disorder, to include as due to a right ankle disorder.

15.  Entitlement to service connection for a bilateral hand disorder.

16.  Entitlement to service connection for headaches, to include as due to a cervical spine disorder.

17.  Entitlement to special monthly pension.

18.  Entitlement to non-service-connected pension.


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Air Force from July 1987 to November 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, December 2010, and April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, Huntington, West Virginia, and Providence, Rhode Island, respectively.

In his September 2012 and November 2014 substantive appeals, the Veteran requested a Travel Board hearing.  The RO notified the Veteran that a hearing had been scheduled for May 2016 in an April 2016 letter addressed to the Veteran's last known address.  The Veteran failed to appear for this hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d).

The Board also notes that the Veteran was previously represented by attorney David Huffman.  However, that individual is no longer accredited to represent claims before VA.  In August 2016, the RO notified the Veteran that David Huffman is no longer accredited to represent claims before VA and informed him that his appeal would continue unless he notified VA otherwise.  He was also advised that he could seek other representation or proceed without representation.   To date, the Veteran has not contacted VA or appointed another representative; therefore, the Veteran is currently unrepresented in this case.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The issue of entitlement to service connection for a cervical spine disorder is decided herein. The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current cervical spine disorder did not manifest during service or to a compensable degree within one year thereafter and has not been shown to be related to service.


CONCLUSION OF LAW

The criteria for service connection for a current cervical spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the Veteran with such notice in February 2009.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service and the Veteran's cervical spine claim, are in the claims file.  He has also not identified any available, outstanding evidence that is pertinent to the claim being decided herein.

The Veteran was also afforded a VA examination in August 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on a full reading of the Veteran's claims file and an evaluation of the Veteran.  The examiner considered all of the pertinent evidence of record, to include the statements of the appellant, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4). 

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law and Analysis

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), where the evidence shows an enumerated "chronic disease" in service (or within the presumptive period under § 3.307), or "continuity of symptoms" of such a disease after service, the disease shall be presumed to have been incurred in service.  Walker, 708 F.3d 1335-1337.  In the present case, arthritis is an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a).  Service connection for an enumerated "chronic disease" listed under 38 C.F.R. § 3.309(a) can also be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  That is, under 38 C.F.R. § 3.303(b), with an enumerated "chronic disease" shown in service (or within the presumptive period under § 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  See also Groves v. Peake, 524 F.3d 1306, 1309 (2008).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disorder.

Review of the Veteran's service treatment records (STRs) show that his spine and musculoskeletal system were normal at his February 1987 enlistment examination and no cervical spine disorders were noted at that time.  His STRs then show that the Veteran was treated for back pain in October 1989.  He reported that he had fallen over backward out of a chair and landed on his left hand.  He was experiencing neck and back pain.  The provider found muscle tenderness in the right upper back and neck, but observed no obvious spine abnormalities and range of motion was within normal limits.  He was diagnosed with acute upper back strain.  In June 1991, the Veteran was seen following a motor vehicle accident.  He reported pain, but did not report any pain of the cervical spine.  The medical provider at that time noted that there was no head trauma and found that the neck had full range of motion and was not tender.  In a November 1992 report of medical history form, the Veteran indicated that he was not experiencing recurrent back pain.

At an audiology consult with his VA Medical Center in November 2009, the Veteran's medical history was noted to include a head and neck injury from a car accident in 1990.  However, review of the Veteran's STRs show only the June 1991 accident report, wherein there was no head or neck injury.

The Veteran was afforded a VA examination in connection with his claim in August 2010.  The Veteran reported that he had injured his neck while in service after falling out of a chair and noted that he had experienced neck pain since service.  He reported daily pain with activities involving turning his head, which would result in sharp pain for several minutes and "very occasional" radiation to the right arm.  Upon evaluation, the Veteran was noted to have reduced range of motion of the cervical spine.  The exam also noted that in December 2009, an MRI report had showed mild to moderate degenerative changes in the cervical spine.  However, after a review of the medical records and an evaluation of the Veteran, the examiner opined that the degenerative changes were less likely than not due to the Veteran's service.  In support of her opinion, the examiner then discussed the Veteran's STRs and indicated that the records showed no definite neck findings or a diagnosis of a neck disorder while in service.  She acknowledged the October 1989 fall, however, she also noted that there was no documentation of any on-going neck conditions while in service.  Further, she found that in 1992, the Veteran indicated that he had no recurrent back condition and the medical provider at that time did not note any neck disorder or diagnosis.  Thus, she concluded that the Veteran's current cervical spine disorder was not related to his service as she had found no evidence of a neck disorder or on-going neck conditions during that time period.

In April 2011, the Veteran reported neck pain at an appointment at the VA Medical Center.  He stated that he believed the cause could have been sleeping wrong on his pillow the previous night.  Prior symptoms and the in-service strain were not discussed at that time.

The Board notes the Veteran has stated that he developed a neck disorder in-service and that his neck pain from that disorder has continued since service.  The Board acknowledges that the Veteran is competent to report his experience and symptoms in service and thereafter.  Lay persons may provide competent testimony as to observable symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469   (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease. See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Board finds that the Veteran is competent to state that he has had neck pain since his military service.  However, his allegations are inconsistent with the contemporaneous record.  As previously discussed, the Veteran reported an injury to his neck in October 1989.  However, his STRs are then silent as to any further neck pain or injury, to include in June 1991, where the Veteran's neck was specifically evaluated, and in 1992, when the Veteran completed a medical history form and did not include any neck symptoms or complaints.  As such, there is evidence showing that he did not have a neck disorder at the time of separation from service.  The Board also notes that the Veteran has subsequently reported neck pain due to a motor vehicle accident and as a result of his sleep position, but did not consistently report that his neck pain began as a result of his fall from a chair while in-service.  

Based on the foregoing, the Board finds the Veteran's history regarding the onset of his neck disorder is inconsistent and not credible.  Accordingly, the Board finds that the evidence of record shows that the Veteran's current neck disorder did not manifest in service or within one year thereafter.  Nor has there been continuity of symptomatology since his period of service.  Additionally, the Board finds that the August 2010 VA examiner's opinion is more probative, as it was provided by a medical professional with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.  The examiner specifically addressed the Veteran's STRs and his in service fall from a chair in her opinion and rationale.  As such, the Board finds that the examiner has also adequately considered the Veteran's testimony.

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for a current cervical spine disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a cervical spine disorder is denied.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Board notes that review of the claims file shows that the Veteran has offered testimony that he served in the Persian Gulf, to include Saudi Arabia and Bahrain.  A VA Medical Center record also shows that the Veteran reported service in Desert Storm.  The Board notes, however, that while the Veteran's DD214 indicates that the Veteran served in support of Operation Desert Shield/Storm from August 1990- to July 1994; it also indicates that the Veteran had no foreign service.  The personnel records associated with the claims file are also silent as to any foreign service.  The Board finds that while the RO has attempted to verify the Veteran's stressors in connection with his PTSD claim, it is unclear whether any attempts have been made to verify the Veteran's foreign service.  It is also unclear whether the personnel and service treatment records associated with the claims file are complete.  As such, the AOJ should attempt to verify the Veteran's statements regarding foreign service and obtain any outstanding service treatment records and personnel records, to include any records detailing specific areas of assignment, and associate them with the claims file.

The Veteran has submitted lay statements and a medical opinion statement from Dr. MM, dated August 2010, indicating that a number of his claimed disorders are due to exposures to either pre-deployment vaccinations or undiagnosed illness as a result of service in the Persian Gulf.  As such, if Persian Gulf service is found upon remand, the Veteran should be afforded a VA examination in connection with his claims for a skin disorder, cardiovascular signs, gastrointestinal disorder, muscle/joint pain, right ankle disorder,  chronic regional pain syndrome, reflex sympathetic dystrophy (RSD) and/or neuropathy, a left foot disorder, a right knee disorder, and vertigo/loss of balance/headaches to determine if there is a qualifying chronic disability, including an undiagnosed illness or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms.   

The Board notes that the Veteran has offered testimony that his right knee and right ankle disorders are related to specific in-service injuries.  However, the symptoms reported in his testimony and/or his medical records appear to include neurological symptoms that may be related to his claim of undiagnosed illness/Persian Gulf Syndrome.  In giving the Veteran the benefit of the doubt, the Board finds that a remand is therefore necessary for these claims as well, as detailed above, in order to obtain any outstanding records regarding Persian Gulf service and if such records are found, to afford the Veteran a VA examination for these claims.

The Board notes that the Veteran's file shows that he has been diagnosed with PTSD.  His VA Medical records indicate that his PTSD is due to his experiences in the Persian Gulf.  The Veteran also underwent a VA psychiatric examination in February 2012, which opined that he has PTSD and that his symptoms are in part, due to the stressors he encountered in the Gulf War.  However, the Veteran's file does not currently show service in the Persian Gulf or any such foreign service.  Thus, a remand is necessary in order to obtain a verification of his specific areas of assignment, as detailed above.

In addition, the Board notes that a decision on the Veteran's claim for an acquired psychiatric disorder could affect the outcome of his heart disorder and TDIU claims; therefore, the claims are inextricably intertwined.  For this reason, the issue of entitlement to an acquired psychiatric disorder must be resolved prior to resolution of the claim for a heart disorder and TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues.  

In April 2012, the RO issued a rating decision denying the Veteran's claims for service connection  for a right foot disorder, a bilateral hand disorder and headaches as secondary to a neck disorder, and entitlement to special monthly compensation and nonservice-connected pension.  The Veteran submitted a notice of disagreement with regard to these issues in June 2012.  However, the Board notes that a statement of the case (SOC) was not issued.  Under these circumstances, a remand is necessary for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue an SOC as to the issues of entitlement to service connection for a right foot disorder, a bilateral hand disorder and headaches as secondary to a neck disorder, and entitlement to special monthly compensation and nonservice-connected pension. If, and only if, the Veteran perfects an appeal on these issues should they be returned to the Board. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

3.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request the complete service personnel and treatment records of the Veteran, to include any records detailing specific areas of assignment and/or any foreign duty service records.

4.  The AOJ should also request verification of the Veteran's service dates to include any foreign duty service.

5.  After the above development has been completed, and if and only if, service in the Persian Gulf is found, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder, cardiovascular signs, gastrointestinal disorder, muscle/joint pain, right ankle disorder,  chronic regional pain syndrome, reflex sympathetic dystrophy (RSD) and/or neuropathy, a left foot disorder, a right knee disorder, and vertigo/loss of balance/headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the following disorders are causally or etiologically related to his military service, to include any injury or symptomatology therein: (1) skin disorder, (2) cardiovascular signs, (3) gastrointestinal disorder, (4) muscle/joint pain, (5) right ankle disorder,  (6) chronic regional pain syndrome, (7) reflex sympathetic dystrophy (RSD) and/or neuropathy, a left foot disorder, (8) a right knee disorder, and (9) vertigo/loss of balance/headaches.  

If the Veteran has any symptomatology that is not attributable to a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness, as established by history, physical examination, and laboratory tests.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

7.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


